

115 HR 1168 IH: United States Cadet Nurse Corps Equity Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1168IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mrs. Lowey (for herself, Mr. Lance, Ms. McCollum, Ms. DeLauro, Mrs. Dingell, Mr. Engel, Mr. Lowenthal, Mr. Ryan of Ohio, Ms. Hanabusa, Mr. McGovern, Ms. Bordallo, Mr. Keating, and Mr. Polis) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that service of the members of the organization known as the United States Cadet Nurse
			 Corps during World War II constituted active military service for purposes
			 of laws administered by the Secretary of Veterans Affairs, and other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States Cadet Nurse Corps Equity Act. 2.Service deemed to be active military service (a)In generalFor purposes of section 401(a)(1)(A) of the GI Bill Improvement Act of 1977 (38 U.S.C. 106 note), the Secretary of Defense is deemed to have determined that qualified service of a person constituted active military service.
 (b)Determination of discharge statusThe Secretary of Defense shall issue an honorable discharge under section 401(a)(1)(B) of the GI Bill Improvement Act of 1977 to each person whose qualified service warrants an honorable discharge. Such discharge shall be issued before the end of the one-year period beginning on the date of the enactment of this Act.
 3.Prohibition of retroactive benefitsNo benefits may be paid to any person as a result of the enactment of this Act for any period before the date of the enactment of this Act.
 4.DefinitionIn this Act, the term qualified service means service of a person as a member of the organization known as the United States Cadet Nurse Corps during the period beginning on July 1, 1943, and ending on December 31, 1948.
		